Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment and arguments filed on 1/5/22 have been fully considered and entered.  Examiner found new prior art which was discussed via an interview on 2/8/22 with Eli Mazour.  Agreement was reach for Examiner to do an Examiners Amendment to overcome the prior art found.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eli Mazour on 2/8/22.
The application has been amended as follows: 

1.	(Currently Amended) A method of wireless communication performed by a first transmit receive point (TRP), comprising:
transmitting a first physical downlink shared channel (PDSCH) communication to a user equipment (UE), wherein the first PDSCH communication includes a first set of layers for a codeword, 
receiving, from the UE, acknowledgement or negative acknowledgement (ACK/NACK) information corresponding to the codeword; and
adjusting a contention window size based at least in part on a determination that a condition, associated with the ACK/NACK information, is satisfied, wherein the condition is that a threshold percentage of negative acknowledgements (NACKs) are received in a reference time window, and wherein the first TRP is configured to increment a negative acknowledgement (NACK) counter using a fractional NACK value to determine whether the condition is satisfied.

2.	(Currently Amended) The method of claim 1, wherein the ACK/NACK information includes a negative acknowledgement (NACK) NACK, and wherein the first TRP is configured to count the NACK as [[a]] the fractional NACK value to determine whether the condition is satisfied.

3.	(Canceled Herein) 

4.	(Currently Amended) The method of claim [[3]] 1, wherein the reference time window used by the first TRP is different from a reference time window used by the second TRP.

5.	(Original) The method of claim 1, further comprising determining whether the condition is satisfied based at least in part on additional ACK/NACK information received from the second TRP in association with the UE.

6.	(Original) The method of claim 1, further comprising:

adjusting the contention window size further based at least in part on the information regarding the quality of the link between the UE and the second TRP.

7.	(Original) The method of claim 1, wherein the contention window size is associated with a licensed-assisted access procedure.

8.	(Canceled Herein) 

9.	(Currently Amended) A method of wireless communication performed by a first transmit receive point (TRP), comprising:
transmitting a first physical downlink shared channel (PDSCH) communication to a user equipment (UE);
receiving, from the UE, first acknowledgement or negative acknowledgement (ACK/NACK) information corresponding to the first PDSCH communication; 
receiving second ACK/NACK information corresponding to a second PDSCH communication transmitted to the UE from a second TRP; and
adjusting a contention window size based at least in part on a determination that a condition, associated with the first ACK/NACK information and the second ACK/NACK information, is satisfied, wherein the condition is that a threshold percentage of negative acknowledgements (NACKs) are received in a reference time window, and wherein the first TRP is configured to increment a negative acknowledgement (NACK) counter using a fractional NACK value to determine whether the condition is satisfied.

10.	(Original) The method of claim 9, wherein the first PDSCH communication includes a first set of layers for a codeword, the second PDSCH communication includes a second set of layers for the codeword, and the first ACK/NACK information and the second ACK/NACK information are joint ACK/NACK information corresponding to the codeword.

11.	(Currently Amended) The method of claim 10, wherein the joint ACK/NACK information includes a negative acknowledgement (NACK) NACK, and wherein the first TRP is configured to count the NACK as [[a]] the fractional NACK value to determine whether the condition is satisfied.

12.	(Canceled Herein)

13.	(Previously Presented) The method of claim 9, wherein a first reference time window used by the first TRP is different from a second reference time window used by the second TRP, and wherein the reference time window is one of the first reference time window or the second reference time window.

14.	(Original) The method of claim 9, further comprising:
receiving information regarding a quality of a link between the UE and the second TRP; and
adjusting the contention window size further based at least in part on the information regarding the quality of the link between the UE and the second TRP.

15.	(Original) The method of claim 14, wherein the information regarding the quality of the link includes at least one of:

an indication of whether a grant was received from the second TRP,
an indication of whether downlink control information, transmitted by the second TRP, was detected by the UE, 
an indication of whether the first PDSCH communication and the second PDSCH communication overlap, or
a combination thereof.

16.	(Original) The method of claim 9, wherein the second ACK/NACK information is a subset of ACK/NACK information transmitted by the UE to the second TRP in connection with the second PDSCH communication.

17.	(Original) The method of claim 9, further comprising transmitting, to the UE, an instruction regarding at least one of: 
whether to report the second ACK/NACK information,
a periodicity of reporting the second ACK/NACK information,
a time period for which the second ACK/NACK information is to be reported, or
a combination thereof.

18.	(Original) The method of claim 9, wherein ACK/NACK information associated with the second TRP is received less frequently than ACK/NACK information associated with the first TRP.



20.	(Original) The method of claim 9, wherein the second ACK/NACK information is reported using a codebook with a fixed size.

21.	(Original) The method of claim 9, wherein the second ACK/NACK information is reported using a codebook with a variable size that is indicated to the first TRP by the UE.

22.	(Original) The method of claim 9, wherein the second ACK/NACK information is received from at least one of the UE or the second TRP.

23.	(Original) The method of claim 9, wherein the first PDSCH communication includes a first set of layers for a first codeword and the second PDSCH communication includes a second set of layers for a second codeword.

24.	(Currently Amended) A first transmit receive point (TRP) for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the one or more processors configured to:
transmit a first physical downlink shared channel (PDSCH) communication to a user equipment (UE), wherein the first PDSCH communication includes a first set of layers for a codeword, and wherein a 
receive, from the UE, acknowledgement or negative acknowledgement (ACK/NACK) information corresponding to the codeword; and
adjust a contention window size based at least in part on a determination that a condition, associated with the ACK/NACK information, is satisfied, wherein the condition is that a threshold percentage of negative acknowledgements (NACKs) are received in a reference time window, and wherein the first TRP is configured to increment a negative acknowledgement (NACK) counter using a fractional NACK value to determine whether the condition is satisfied.

25.	(Currently Amended) The first TRP of claim 24, wherein the ACK/NACK information includes a negative acknowledgement (NACK) NACK, and wherein the first TRP is configured to count the NACK as [[a]] the fractional NACK value to determine whether the condition is satisfied.

26.	(Canceled Herein)

27.	(Previously Presented) The first TRP of claim 24, wherein the reference time window is used by the first TRP and is different from a reference time window used by the second TRP.

28.	(Original) The first TRP of claim 24, wherein the one or more processors are further configured to determine whether the condition is satisfied based at least in part on additional ACK/NACK information received from the second TRP in association with the UE.


receive, from the UE, information regarding a quality of a link between the UE and the second TRP; and
adjust the contention window size further based at least in part on the information regarding the quality of the link between the UE and the second TRP.

30.	(Original) The first TRP of claim 24, wherein the contention window size is associated with a licensed-assisted access procedure.

31.	(Currently Amended) A first transmit receive point (TRP) for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the one or more processors configured to:
transmit a first physical downlink shared channel (PDSCH) communication to a user equipment (UE);
receive, from the UE, first acknowledgement or negative acknowledgement (ACK/NACK) information corresponding to the first PDSCH communication; 
receive second ACK/NACK information corresponding to a second PDSCH communication transmitted to the UE from a second TRP; and
adjust a contention window size based at least in part on a determination that a condition, associated with the first ACK/NACK information and the second ACK/NACK information, is satisfied, wherein the condition is that a threshold percentage of negative acknowledgements (NACKs) are , and wherein the first TRP is configured to increment a negative acknowledgement (NACK) counter using a fractional NACK value to determine whether the condition is satisfied.

32.	(New) The first TRP of claim 31, wherein the first PDSCH communication includes a first set of layers for a codeword, the second PDSCH communication includes a second set of layers for the codeword, and the first ACK/NACK information and the second ACK/NACK information are joint ACK/NACK information corresponding to the codeword.

33.	(New) The first TRP of claim 32, wherein the joint ACK/NACK information includes a NACK, and wherein the first TRP is configured to count the NACK as the fractional NACK value to determine whether the condition is satisfied.

34.	(New) The first TRP of claim 31, wherein a first reference time window used by the first TRP is different from a second reference time window used by the second TRP, and wherein the reference time window is one of the first reference time window or the second reference time window.

35.	(New) The first TRP of claim 31, wherein the second ACK/NACK information is a subset of ACK/NACK information transmitted by the UE to the second TRP in connection with the second PDSCH communication.


Allowable Subject Matter
Claims 1-2, 4-7, 9-11, 13-25, 27-35 are allowed.
The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious adjusting a contention window size based at least in part on a determination that a condition, associated with the ACK/NACK information, is satisfied, wherein the condition is that a threshold percentage of negative acknowledgements (NACKs) are received in a reference time window, and wherein the first TRP is configured to increment a negative acknowledgement (NACK) counter using a fractional NACK value to determine whether the condition is satisfied.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Villaipornsawai et al US (20200008231) teaches a single PDCCH corresponding to a single PDSCH is transmitted from multiple TRPs. The single PDSCH may include one or multiple code words (CWs) and each CW may include one or multiple data layers. The same or different data layers may be transmitted from multiple TRPs. In some embodiments, if a single DCI corresponding to the PDCCH only conveys one resource assignment, then the resources used to transmit the same or different data layers from multiple TRPs may be fully or non-overlapping. In case of fully-overlapping resource, data layers from different TRPs use the same resources. In case of non-overlapping resources, some coordination between TRPs may be done to divide available/allowed resources into multiple non-overlapping resources.
Mukherjee et al US (20170188387) teaches a binary exponential backoff scheme is assumed where the CW for the next LBT procedure is doubled when it is determined that it should be increased. In some embodiments, the rate of CW increase may not be binary exponential, i.e., instead of being doubled it may be scaled by some factor greater than 1. The CW size is determined by the contention window size determiner 26. In a first example, the size of the CW is doubled if any wireless device on any CC has a NACK. In a second example, the size of the CW is doubled only if all CCs have at least one wireless device with a NACK. In a third example, the size of the CW is doubled only if the ratio of NACKs to ACKS on each CC exceeds a threshold.
Li US (20220029754) teaches when the data transmission terminal is a base station and the data reception terminal is a terminal, adjusting the CWS based on the NACK ratio may include: when the NACK ratio is greater than a preset threshold, increasing a value of the CWS. In addition, when a number of times that the value of the CWS maintains a preset maximum value, reaches a preset number of times, the value of the CWS is set to a preset minimum value.
None of these references taken alone or in any reasonable combination teach the claim as amended in conjunction with the other limitations, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478